Exhibit 10.1


ASSIGNMENT OF CLAIM


THIS ASSIGNMENT made this 31st day of January, 2008


BETWEEN


NORGAE MINING LLC


Hereinafter called the “Assignor”
AND


GROSVENOR EXPLORATIONS INC


Hereinafter called the “Assignee”


WHEREAS the Assignor is the beneficial and legal owner Kon Tum Gold Claim in Kon
Tum, Vietnam.


AND WHEREAS the Assignee has agreed to acquire the said claim for the
consideration of USD $5,000.00.


NOW THEREFORE, in consideration of the above premises, the Assignor hereby
assigns to the Assignee all its right, title and interest in the above claim to
the Assignee and acknowledged receipt from the Assignee payment of the
consideration of USD $5,000.00.


IN WITNESS WHEREOF, the parties have hereunto executed this assignment.


NORGAE MINING
LLC                                                                                         GROSVENOR
EXPLORATIONS INC.


                                                                        
Per:  /s/ Mylinh Nguyen                     
                                                               Per:  /s/ Felimon
A. Lee                                           
              MYLINH
NGUYEN                                                                                             FELIMON
A. LEE
             
DIRECTOR                                                                                                          
PRESIDENT



